              Case 1:21-cv-01260-CFL Document 6 Filed 07/27/21 Page 1 of 1




              In the United States Court of Federal Claims
                                            No. 21-1260

                                       (Filed: July 27, 2021)

                                                )
 MICHAEL A. TULIPAT,                            )
                                                )
                        Plaintiff,              )
                                                )
         v.                                     )
                                                )
 UNITED STATES,                                 )
                                                )
                        Defendant.              )
                                                )
                                                )

                                     ORDER OF DISMISSAL

        Plaintiff originally filed a petition of review in the United States Court of Appeals for the
Ninth Circuit. See ECF No. 1. The petition was subsequently dismissed for lack of jurisdiction,
and the case was transferred to this court on April 16, 2021. Id. Information regarding the
transfer and further instructions were served on plaintiff via United States mail on April 21,
2021. Plaintiff was instructed to file a transfer complaint on or before May 19, 2021, but has
failed to do so.

        Rule 41 of the Rules of the Court of Federal Claims provides that “[i]f the plaintiff fails
to prosecute or to comply with . . . a court order, the court may dismiss on its own motion.”
RCFC 41(b). Therefore, because plaintiff has failed to file a transfer complaint by the specified
date, the complaint is DISMISSED for failure to prosecute. The clerk is directed to enter
judgment in accordance with this disposition.

       No costs.

       It is so ORDERED.

                                               s/ Charles F. Lettow
                                               Charles F. Lettow
                                               Senior Judge
